NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3199-17T3

CHONG FAN,

          Appellant,

v.

BOARD OF REVIEW, DEPARTMENT
OF LABOR, and OFFICEMATE
INTERNATIONAL CORPORATION,

     Respondents.
______________________________

                    Submitted January 24, 2019 – Decided April 9, 2019

                    Before Judges Fuentes and Moynihan.

                    On appeal from the Board of Review, Department of
                    Labor, Docket No. 132,599.

                    Chong Fan, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent Board of Review (Melissa Dutton Schaffer,
                    Assistant Attorney General, of counsel; Shareef M.
                    Omar, Deputy Attorney General, on the brief).

                    Respondent Officemate International Corporation has
                    not filed a brief.
PER CURIAM

      Chong Fan appeals from the Board of Review's final administrative

decision disqualifying him for unemployment benefits because he was

discharged for simple misconduct connected to his employment as a shipping

department worker and finding he was liable to refund $996 he received as

benefits. The sole argument advanced in his self-authored merits brief is:

            SINCE EMPLOYER KEPT USING REGULAR
            HOURLY WAGE FOR CLAIMANT'S OVERTIME
            WORK,    CLAIMANT     DID    NOT   FEEL
            COMFORTABLE TO DO[] OVER THE WORK
            WHICH     WAS    ALREADY     COMPLETED
            CORRECTLY AND [WOULD] CAUSE CLAIMANT
            TO WORK OVERTIME. CLAIMANT WAS NOT
            BEING [A] HYPOCRITE AND ANSWERED HIS
            SUPERVISOR'S QUESTION BASED ON HIS TRUE
            PERSONAL FEELING[S].     CLAIMANT WAS
            TERMINATED BY HIS SUPERVISOR BECAUSE
            HE DID NOT LIKE CLAIMANT'S ANSWER.
            CLAIMANT SHOULD NOT HAVE BEEN
            DISQUALIFIED FOR BENEFITS.

      Appellant's argument that his discharge was due to his refusal to work

overtime because his employer historically violated the New Jersey State Wage

and Hour Law, N.J.S.A. 34:11-56a to -56a30, by paying only straight time for

overtime hours was not raised before the Board and will not be considered here.

Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973). Items 12A and 13A

of his appendix – proffered as evidence in support of his allegation of his

                                                                        A-3199-17T3
                                       2
employer's wage and hour violation – were not listed in the Statement of Items

Comprising the Record on Appeal. Further, a review of the transcript of the

hearing reveals appellant twice mentioned overtime; in both instances appellant

said only that the employer preferred he did not work overtime and did not want

him to work overtime.

      Given our limited standard of review, we determine the Board's decision,

wholly agreeing with the Appeal Tribunal's determination, was not arbitrary,

capricious or unreasonable, Brady v. Bd. of Review, 152 N.J. 197, 210 (1997),

and affirm.

      Following his termination, appellant collected unemployment benefits for

a three-week period.    A deputy commissioner in the Department of Labor

subsequently issued a determination imposing a disqualification for benefits

because appellant was discharged for misconduct and ordering a refund of the

paid benefits.   Appellant appealed and the Appeal Tribunal conducted a

telephonic hearing in which appellant, with an interpreter, and the employer

participated.

      Appellant disputed the underlying facts that led to his termination. He

testified that after his employer told him to process a client's order that had to

be filled that day, he asked if the employer could switch the order because there


                                                                          A-3199-17T3
                                        3
was a "conflict" between that order and an order being filled by a co-worker.

Appellant said his supervisor responded, "I don't have any other client['s order]

for you. You couldn't handle the work I assigned to you. You are fired."

Appellant explained to the Appeal Tribunal that he did not believe his actions

constituted misconduct because he did not "intentionally violat[e] company

policy" but merely "provide[d] a suggestion . . . to minimize the work related

time wasted and . . . possibility mistakes would happen," and asked his

supervisor's opinion if he could switch orders.

        The Appeal Tribunal, however, gave more weight to the employer's

testimony that appellant refused instructions to release the order because it was

"more likely . . . [he] did not want to spend the time required to complete" that

task.   Appellant's actions, the Appeal Tribunal found, "were insubordinate

conduct, a disregard of the standards of behavior which the employer had the

right to expect of his employees."      We are obliged to accept the Appeal

Tribunal's factual findings, adopted by the Board, because they are "supported

'by sufficient credible evidence.'" Brady, 152 N.J. at 210 (quoting Self v. Bd.

of Review, 91 N.J. 453, 459 (1982)). Those proofs establish that the employer

met its burden of proving appellant was discharged for misconduct. N.J.A.C.

12:17-10.1(f).


                                                                         A-3199-17T3
                                       4
      Pursuant to N.J.S.A. 43:21-5(b), an applicant for unemployment

compensation benefits is disqualified for the week in which he or she has been

discharged for misconduct connected with the work and for seven weeks

immediately following the discharge. Under N.J.A.C. 12:17-2.1: "'Misconduct'

means simple misconduct, severe misconduct, or gross misconduct." The same

regulation defines "simple misconduct" as the "willful disregard of the

employer's interest, a deliberate violation of the employer's rules, [or] a

disregard of standards of behavior that the employer has the right to e xpect of

his or her employee[.]" N.J.A.C. 12:17-2.1.

      Appellant's refusal to comply with the employer's instruction to fill the

order – which appellant acknowledged had to be filled that day per company

policy – was a "deliberate and wil[l]ful disregard of standards of conduct an

employer has a right to expect." Demech v. Bd. of Review, 167 N.J. Super. 35,

41 (App. Div. 1979). We agree with the Appeal Tribunal's decision, adopted by

the Board, that the employer proved appellant's intentional conduct, connected

with his work, disregarded the employer's reasonable standards of behavior, thus

amounting to simple misconduct. N.J.A.C. 12:17-2.1.

      Affirmed.




                                                                        A-3199-17T3
                                       5